Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 1 of 17




                       EXHIBIT 1
       Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 2 of 17



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                                 Case No. 1:19-cv-01704 (JSR)
IN RE GSE BONDS ANTITRUST
LITIGATION
                                                                            Exhibit 1


    NOTICE OF PENDENCY OF CLASS ACTION, HEARING ON PROPOSED
 SETTLEMENTS AND ATTORNEYS’ FEES PETITION, AND RIGHT TO SHARE IN
                     NET SETTLEMENT FUND

PLEASE READ THIS ENTIRE NOTICE CAREFULLY. A UNITED STATES FEDERAL
COURT AUTHORIZED THIS NOTICE. YOUR RIGHTS MAY BE AFFECTED BY THE
PROCEEDINGS IN THIS ACTION. THIS NOTICE ADVISES YOU OF YOUR RIGHTS
AND OPTIONS WITH RESPECT TO THIS ACTION, INCLUDING WHAT YOU MUST
DO IF YOU WISH TO SHARE IN THE PROCEEDS OF THE SETTLEMENTS. TO
CLAIM YOUR SHARE OF THE SETTLEMENTS, YOU MUST ELECTRONICALLY
SUBMIT YOUR CLAIM ON OR BEFORE [DATE].

To: All persons and entities who or which entered into a GSE Bond Transaction with one or more
Defendants or a direct or indirect parent, subsidiary, affiliate, or division of a Defendant during the
Settlement Class Period (January 1, 2009 through and including January 1, 2019).

“GSE Bond Transaction” means any purchase, sale, or other transaction in the secondary market
with respect to any GSE Bond. “GSE Bond” means any and each unsecured bond or debt instrument
(i.e., senior debt, subordinated debt, and junior subordinated debt) regardless of currency or credit
quality, issued by Federal National Mortgage Association, Federal Home Loan Mortgage
Corporation, Federal Farm Credit Banks, and Federal Home Loan Banks.

The capitalized terms in these paragraphs, as well as other capitalized terms, are explained or defined
below or in the Stipulations.

This Notice of Pendency of Class Action, Hearing on Proposed Settlements and Attorneys’
Fees Petition, and Right to Share in Net Settlement Fund (“Notice”) is given pursuant to Rule
23 of the Federal Rules of Civil Procedure and an Order of the United States District Court for
the Southern District of New York (the “Court”). It is not junk mail, an advertisement, or a
solicitation from a lawyer. You have not been sued.

The purpose of this Notice is to inform you of the separate settlements (“Settlements”) with
Deutsche Bank Securities Inc. (“Deutsche Bank”) and First Tennessee Bank, N.A. and FTN
Financial Securities Corp. (together, “FTN”) in this Action.

You are receiving this Notice because records indicate that you may be a Settlement Class Member
in this Action because you may have transacted with one or more Defendants in one or more GSE
Bond Transactions during the Settlement Class Period.
       Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 3 of 17



The Court has appointed the lawyers listed below to represent you and the Settlement Class in this
Action:

             Christopher M. Burke                                   Vincent Briganti
       Scott+Scott Attorneys at Law LLP                         Lowey Dannenberg, P.C.
         600 W. Broadway, Suite 3300                         44 South Broadway, Suite 1100
             San Diego, CA 92101                                White Plains, NY 10601
           Telephone: 619-233-4565                             Telephone: (914) 733-7221
            cburke@scott-scott.com                               vbriganti@lowey.com

The Action alleges that Deutsche Bank, FTN, and Barclays Capital Inc.; BNP Paribas Securities
Corp.; Citigroup Global Markets Inc.; Credit Suisse Securities (USA) LLC; Goldman Sachs & Co.
LLC; J. P. Morgan Securities LLC; Merrill Lynch, Pierce, Fenner & Smith Inc.; TD Securities
(USA) LLC; Nomura Securities International, Inc.; HSBC Securities (USA) Inc.; Cantor Fitzgerald
& Co.; SG Americas Securities LLC; Morgan Stanley & Co., LLC; and UBS Securities LLC (“Non-
Settling Defendants,” and collectively with Deutsche Bank and FTN, “Defendants”), conspired to fix
prices of unsecured GSE bonds issued by Federal National Mortgage Association, Federal Home
Loan Mortgage Corporation, Federal Farm Credit Banks, and Federal Home Loan Banks in the
secondary market in violation of Section 1 of the Sherman Antitrust Act, 15 U.S.C. §1.

        The Court has preliminarily approved the Settlements with Deutsche Bank and FTN. To
resolve all Settled Claims against all Settling Defendants, Deutsche Bank has agreed to pay a total of
$15 million, and FTN has agreed to pay a total of $14.5 million. Deutsche Bank and FTN have also
agreed to provide reasonable cooperation, including the production of documents, transaction data,
and deposition and trial witnesses to the benefit of Plaintiffs and Settlement Class Members
(“Cooperation Provisions”). Co-Lead Counsel believe that the Cooperation Provisions have and will
continue to aid Plaintiffs in pursuing their claim in the Action against the Non-Settling Defendants,
which deny all allegations. Settlement Class Members will not, by participating in the Settlements,
be releasing their claim against the Non-Settling Defendants.

The following table contains a summary of your rights and options regarding the Settlements. More
detailed information about your rights and options can be found in the Stipulations and Plan of
Distribution, all of which are available at www.GSEBondAntitrustSettlement.com (the “Settlement
Website”).




                                                  2
      Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 4 of 17



           YOUR LEGAL RIGHTS AND OPTIONS IN THESE SETTLEMENTS
                      You are automatically part of the Settlement Class if you fit the
                      Settlement Class description. However, if you do not file a timely
                      claim, you will not receive any payment from the Settlements.
      DO NOTHING      You will be bound by past and any future Court rulings, including
                      rulings on the Settlements, if approved, and Releases, but will not
                      be eligible to receive any payment from the Settlements. See
                      question 17.
                      You may be eligible to share in the Net Settlement Fund if you
                      complete and file a valid Claim by no later than [DATE]. If you
                      file a Claim, you will remain in the Settlement Class if you are a
  FILE A CLAIM FORM Settlement Class Member. You will be bound by past and any
                      future Court rulings, including rulings on the Settlements, if
                      approved, and Releases. If you do not file a Claim, you will not
                      receive any payments under the Settlements. See question 11.
                      If you wish to exclude yourself from the Settlements, you must
 EXCLUDE YOURSELF submit a written request by [DATE]. If you exclude yourself, you
       FROM THE       will not be bound by the Settlements, if approved, or settlement
     SETTLEMENTS      releases, and you will not be eligible for any payment from the
                      Settlements. See questions 18 - 22.
                      If you wish to object to the Settlements, you must file a written
                      objection with the Court and serve copies on Co-Lead Counsel,
    OBJECT TO THE
                      Deutsche Bank’s Counsel, and FTN’s Counsel by [DATE]. You
     SETTLEMENTS
                      must be and remain within the Settlement Class in order to object.
                      See questions 23 and 24.
                      You may ask the Court for permission to speak at the Settlement
                      Hearing about the Settlements by including such a request in your
       GO TO THE      written objection, which you must file with the Court and serve
SETTLEMENT HEARING copies on Co-Lead Counsel, Deutsche Bank’s Counsel, and FTN’s
                      Counsel by [DATE]. The Settlement Hearing is scheduled for
                      [DATE]. See questions 27 - 29.
 APPEAR THROUGH AN You may enter an appearance through your own counsel at your
       ATTORNEY       own expense. See question 29.

   These rights and options and the deadlines to exercise them are explained in this Notice.




                                              3
           Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 5 of 17



                                        WHAT THIS NOTICE CONTAINS

BASIC INFORMATION ................................................................................................................ 5
     1.        What Is a Class Action Lawsuit? ...................................................................................5
     2.        Why Did I Get This Notice? ..........................................................................................5
     3.        What Are the Definitions Used In This Notice? ............................................................6
     4.        What Is This Action About? ..........................................................................................6
     5.        Why Is There a Settlement? ...........................................................................................7
     6.        How Do the Settlements Affect the Claims Against Non-Settling Defendants? ...........7

WHO GETS MONEY FROM THE SETTLEMENTS .................................................................. 8
     7.        How Do I know if I Am a Settlement Class Member? ..................................................8
     8.        Are There Exceptions to Being Included in the Settlement Class? ...............................8
     9.        I’m Still Not Sure if I Am Included. ..............................................................................8

THE SETTLEMENTS BENEFITS ................................................................................................ 8
     10.       What Do the Settlements Provide? ................................................................................8
     11.       How Will I Get a Payment? ...........................................................................................9
     12.       How Much Will My Payment Be?.................................................................................9
     13.       What Is the Plan of Distribution?...................................................................................9
     14.       When Will I Receive a Payment? ..................................................................................9
     15.       What Do I Have to Do After I File a Claim Form? .....................................................10
     16.       What Am I Giving Up to Receive a Payment? ............................................................10
     17.       What if I Do Nothing? .................................................................................................11

EXCLUDING YOURSELF FROM THE SETTLEMENTS ....................................................... 12
     18.       What if I Do Not Want to Be in the Settlement Class? ...............................................12
     19.       How Do I Exclude Myself? .........................................................................................12
     20.       If I Do Not Exclude Myself, Can I Sue Deutsche Bank, FTN, and the Other Settling
               Defendants for the Same Thing Later? ........................................................................12
     21.       If I Exclude Myself, Can I Get Money from the Settlements? ....................................13
     22.       If I Exclude Myself from the Settlements, Can I Still Object? ....................................13

OBJECTING TO THE SETTLEMENTS ..................................................................................... 13
     23.       How Do I Tell the Court What I Think About the Settlements? .................................13
     24.       What is the Difference Between Objecting and Excluding Myself? ...........................14


                                                                  4
               Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 6 of 17



     THE LAWYERS REPRESENTING YOU .................................................................................. 14
         25.      Do I Have a Lawyer in This Case? ..............................................................................14
         26.      How Will the Lawyers Be Paid? ..................................................................................14

     THE COURT’S SETTLEMENT HEARING ............................................................................... 15
         27.      When and Where Will the Court Decide Whether to Approve the Settlements? ........15
         28.      Do I Have to Come to the Settlement Hearing? ..........................................................15
         29.      May I Speak At the Settlement Hearing? ....................................................................15

     GETTING MORE INFORMATION............................................................................................ 16
         30.      How Do I Get More Information? ...............................................................................16

                                                 BASIC INFORMATION

1.   What Is a Class Action Lawsuit?

     A class action is a lawsuit in which one or more representative plaintiffs (in this case, Plaintiffs)
     bring a lawsuit on behalf of themselves and other similarly situated persons (i.e., a class) who have
     similar claims against the defendants. The representative plaintiffs, the court, and counsel appointed
     to represent the class all have a responsibility to make sure that the interests of all class members are
     adequately represented.

     Importantly, class members are NOT individually responsible for attorneys’ fees or litigation
     expenses. In a class action, attorneys’ fees and litigation expenses are paid from the settlement fund
     (or the court-awarded judgment amount) and must be approved by the court. If there is no recovery
     on behalf of the class, the attorneys do not get paid.

     When a representative plaintiff enters into a settlement with a defendant on behalf of a class, such as
     these Settlements with Deutsche Bank and FTN, the court will require that the members of the class
     be given notice of the settlement and an opportunity to be heard with respect to the settlement. The
     court then conducts a hearing (called a Settlement Hearing) to determine, among other things, if the
     settlement is fair, reasonable, and adequate.

2.   Why Did I Get This Notice?

     You received this Notice because you requested it or records indicate that you may be a Settlement
     Class Member. As a potential Settlement Class Member, you have a right to know about the
     proposed Settlements with Deutsche Bank and FTN before the Court decides whether to approve the
     Settlements.

     This Notice explains the Action, the Settlements, your legal rights, what benefits are available, who
     is eligible for them, and how you can seek to receive your portion of the benefits if you are eligible.
     The purpose of this Notice is also to inform you of the Settlement Hearing to be held by the Court to
     consider the fairness, reasonableness, and adequacy of the Settlements and Plan of Distribution and


                                                                  5
            Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 7 of 17



     to consider requests for awards of attorneys’ fees, Litigation Expenses, and any service awards for
     Plaintiffs from the Settlement Fund.

3.   What Are the Definitions Used In This Notice?

     This Notice incorporates by reference the definitions in the Stipulation and Agreement of Settlement
     with Deutsche Bank (the “Deutsche Bank Stipulation”) and the Stipulation and Agreement of
     Settlement with FTN (the “FTN Stipulation” and, together with the Deutsche Bank Stipulation, the
     “Stipulations”).

     The Stipulations and the Court’s Preliminary Approval Order are posted on the Claims
     Administrator’s website at www.GSEBondAntitrustSettlement.com (the “Settlement Website”). All
     capitalized terms used, but not defined, shall have the same meanings as in the Stipulations and the
     Court’s Preliminary Approval Order.

4.   What Is This Action About?

     Plaintiffs allege that Defendants conspired to fix prices for unsecured GSE bonds issued by Federal
     National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Farm Credit
     Banks, and Federal Home Loan Banks in the secondary market in violation of Section 1 of the
     Sherman Act, 15 U.S.C. §1. Plaintiffs allege that this conduct was carried out through several
     interrelated means.

     First, Defendants allegedly fixed free-to-trade (“FTT”) prices for newly-issued GSE bonds after the
     bond’s initial syndication period. When GSE bonds are ready to be sold to investors in the
     secondary market, they become FTT and dealers are expected to cease price coordination that had
     previously been permitted during the joint underwriting and bidding and primary syndication
     processes. Plaintiffs allege that Defendants did not observe this division, and agreed on FTT prices
     and shared confidential order and trade information to coordinate their trading positions and trading
     strategies to fix the prices of GSE bonds during the FTT period. Plaintiffs allege that Defendants
     discussed and agreed upon prices through communications in chat rooms and other means. The
     conspiracy to fix FTT prices allegedly reduced competition in the GSE bond market, allowing
     Defendants to sell GSE bonds at higher FTT prices than they could have absent the alleged
     conspiracy.

     Second, Defendants allegedly fixed prices of GSE bonds that were about to go “off-the-run” in order
     to inflate the price of newly-issued, or “on-the-run,” bonds. The price of off-the-run bonds was used
     as a benchmark in pricing on-the-run bonds, and thus artificially inflating the prices of bonds about
     to go off-the-run created artificially higher prices for newer, on-the-run bonds. In addition to the
     harm caused to investors in on-the-run bonds, Defendants’ conduct allegedly caused investors to pay
     more for their purchases of bonds about to go off-the-run.

     Third, Defendants allegedly conspired to widen the bid-ask spread of GSE bonds, allegedly causing
     investors to pay more (when buying) and receive less (when selling) than they should have in each
     GSE bond transaction, increasing Defendants’ profits at investors’ expense. Defendants deny each
     and every one of these allegations.



                                                      6
            Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 8 of 17



5.   Why Are There Settlements?

     Plaintiffs and Co-Lead Counsel believe that Settlement Class Members have been damaged by
     Defendants’ conduct. Deutsche Bank and FTN do not agree with the allegations made by Plaintiffs,
     believe that they have meritorious defenses to Plaintiffs’ allegations, and believe that certain of
     Plaintiffs’ claims would have been rejected prior to trial, at trial, or on appeal. The Court has not
     decided in favor of either Plaintiffs, Deutsche Bank, or FTN. Instead, Co-Lead Counsel engaged in
     separate mediations with Deutsche Bank and FTN to reach negotiated resolutions of the Action. The
     Settlements allow both sides to avoid the risks and costs of lengthy litigation and the uncertainty of
     pre-trial proceedings, a trial, and appeals, and, if approved, they would permit eligible Settlement
     Class Members, who file valid claims, to receive some compensation, rather than risk ultimately
     receiving nothing. Plaintiffs and Co-Lead Counsel believe the Settlements are in the best interest of
     all Settlement Class Members.

     Deutsche Bank has agreed to pay a total of $15 million and FTN has agreed to pay a total of $14.5
     million (together, the “Settlement Fund”) in cash for the benefit of the proposed Settlement Class. If
     the Settlements are approved, the Settlement Fund, plus interest earned from the date it was
     established, less any Taxes, any Notice and Administration Costs, any Court-awarded attorneys’
     fees, Litigation Expenses, and service awards for Plaintiffs, and any other costs or fees approved by
     the Court (the “Net Settlement Fund”) will be divided among all Settlement Class Members who file
     valid Claim Forms.

     The Stipulations preserve the Settlement Class’s right to recover the entire amount of damages
     against Non-Settling Defendants, who continue to litigate the Action, based on joint and several
     liability (after an offset post-trebling for the Settlement Amount). Deutsche Bank and FTN do not
     think that Plaintiffs would have prevailed at trial (had they successfully certified a class and survived
     summary judgment motions), and Deutsche Bank and FTN believe, as a result, Settlement Class
     Members would have received nothing.

     If the Settlements are approved, Deutsche Bank and FTN will no longer be defendants in the Action,
     but the Action will continue against Non-Settling Defendants. If the Settlements are not approved,
     Deutsche Bank and FTN will remain as defendants in the Action, and Plaintiffs will continue to
     pursue the claim against Deutsche Bank, FTN, and Non-Settling Defendants.

6.   How Do the Settlements Affect the Claims Against Non-Settling Defendants?

     Plaintiffs’ claims against Non-Settling Defendants will continue to be litigated and prepared for trial,
     whether or not the Settlements are approved. In the event that damages are awarded against Non-
     Settling Defendants, Non-Settling Defendants may seek to reduce that damages award by the amount
     of the Settlements; any reduction would not affect Settlement Class Members’ recovery under the
     Settlements. The Court’s findings in any approval of the Settlements or certification of the
     Settlement Class will have no effect on the Court’s rulings on future motions involving Non-Settling
     Defendants, including any motion to certify any other class in the Action.




                                                        7
             Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 9 of 17



                           WHO GETS MONEY FROM THE SETTLEMENTS

7.    How Do I Know if I Am a Settlement Class Member?

      In the Preliminary Approval Order, the Court preliminarily approved the following Settlement Class:

                     All persons and entities who or which entered into a GSE Bond
                     Transaction with one or more Defendants or a direct or indirect
                     parent, subsidiary, affiliate, or division of a Defendant during the
                     Settlement Class Period.

      Not everyone who fits this description will be a Settlement Class Member. Please see question 8 for
      a discussion of exclusions from the Settlement Class.

8.    Are There Exceptions to Being Included in the Settlement Class?

      Yes. You are not included in the Settlement Class if you are a Defendant or a direct or indirect
      parent, subsidiary, affiliate, or division of a Defendant. In addition, all federal government entities
      and any judicial officer presiding over this Action and the members of his or her immediate family
      and judicial staff and any juror assigned to this Action are excluded from the Settlement Class.

9.    I’m Still Not Sure if I Am Included.

      If you are still not sure whether you are included, you can ask for free help. You can call toll-free 1-
      XXX-XXX-XXXX (if calling from outside the United States or Canada, call 1-XXX-XXX-XXXX)
      or visit www.GSEBondAntitrustSettlement.com for more information. Or you can fill out and
      timely return the Claim Form to see if you qualify.

                                     THE SETTLEMENTS BENEFITS

10.   What Do the Settlements Provide?

      FTN has paid $14.5 million into a fund to be held for disbursement to the Settlement Class and to
      pay for Court-approved fees and expenses, if the FTN Settlement is approved. Plaintiffs’
      preliminary damages model estimates a range of class wide single damages potentially recoverable
      at trial of between $857 million and $1.68 billion. Based on FTN’s market share during the
      Settlement Class Period (4.63%), the recovery from FTN represents 18.6% to 36.5% of the
      preliminary estimate.

      Deutsche Bank has paid $15 million into a fund to be held for disbursement to the Settlement Class
      and to pay for Court-approved fees and expenses, if the Deutsche Bank Settlement is approved.
      Deutsche Bank is the leniency applicant under the Antitrust Criminal Penalty Enhancement and
      Reform Act of 2004 (“ACPERA”) (Pub. L. No. 108-237, §213(a)-(b), 118 Stat. 661, 666-668 (June
      22, 2004), as amended by Pub. L. No. 111-190, 124 Stat. 1275 (June 9, 2010), codified as amended
      at 15 U.S.C. §1 note). ACPERA limits Deutsche Bank’s damages in this Action to single damages
      arising from only Deutsche Bank’s commerce, without joint and several liability. Plaintiffs’
      preliminary model estimates a range of single damages of between $90 million and $113 million for


                                                         8
             Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 10 of 17



      Deutsche Bank’s GSE Bond Transaction commerce. As such, Deutsche Bank’s Settlement Amount
      represents 13% to 17% of the preliminary estimate of single damages attributable to Deutsche Bank.

      Deutsche Bank and FTN have also agreed to provide cooperation for the benefit of Plaintiffs and
      Settlement Class Members, including the production of documents, transaction data, and deposition
      and trial witnesses. Co-Lead Counsel believe the Cooperation Provisions have and will continue to
      aid the continued prosecution of the Action against Non-Settling Defendants.

11.   How Will I Get a Payment?

      If you are a Settlement Class Member and do not exclude yourself, you are eligible to file a Claim to
      receive your share of money from the Net Settlement Fund. A Claim Form is attached to this
      Notice. You may also obtain a Claim Form by visiting www.GSEBondAntitrustSettlement.com or
      by contacting the Claims Administrator toll-free at 1-XXX-XXX-XXXX (if calling from outside the
      United States or Canada, call 1-XXX-XXX-XXXX).

      Read the instructions carefully, fill out the Claim Form, include all the documents the form asks for,
      sign it, and submit it on the Settlement Website at www.GSEBondAntitrustSettlement.com.

      Following the timely submission and receipt of your Claim, the Claims Administrator will send you
      a “Confirmation of Claim Receipt,” which will acknowledge receipt of your Claim and will inform
      you of important next steps.

      Please keep all data and documentation related to your eligible GSE Bond Transactions.
      Having data and documentation may be important to substantiating your Claim.

      If you do not file a Claim, you will not receive any payments under the Settlements.

12.   How Much Will My Payment Be?

      At this time, it is not known precisely how much each Authorized Claimant will receive from the
      Net Settlement Fund or when payments will be made. The amount of your payment will be
      determined by the Plan of Distribution, if it is approved or by such other plan of distribution that is
      approved by the Court. For more information on the Plan of Distribution see question 13.

13.   What Is the Plan of Distribution?

      The Plan of Distribution is available for review on the Settlement Website at
      www.GSEBondAntitrustSettlement.com. The Multiplier Table referred to in the Plan of Distribution
      will be posted on the Settlement Website by [DATE]. Changes, if any, to the Multiplier Table based
      on newly available data or information will be promptly posted on the Settlement Website. Please
      check the Settlement Website for the most up-to-date information about the Plan of Distribution.

14.   When Will I Receive a Payment?

      The Court will hold the Settlement Hearing on [DATE] to decide whether to approve the
      Settlements and Plan of Distribution. If the Court approves the Settlements and Plan of Distribution,


                                                        9
            Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 11 of 17



      there may be appeals after that. It can sometimes take a year or more for the appellate process to
      conclude.

      Please be patient; status updates will be posted at www.GSEBondAntitrustSettlement.com.

15.   What Do I Have to Do After I File a Claim Form?

      After you file a Claim, the Claims Administrator will evaluate your Claim Form to determine if you
      have provided sufficient information to validate your membership in the Settlement Class. If the
      Claims Administrator determines that your Claim is deficient or defective, it will contact you. If you
      subsequently provide information that satisfies the Claims Administrator concerning the validity of
      your Claim, you will not have to do anything else. If any disputes cannot be resolved, Co-Lead
      Counsel will submit them to the Court, and the Court will make a final determination of the validity
      of your Claim.

      Please keep all data and documentation related to your eligible GSE Bond Transactions.
      Having data and documentation may be important to substantiating your Claim.

16.   What Am I Giving Up to Receive a Payment?

      Unless you exclude yourself, you remain a Settlement Class Member. That means you can’t sue,
      continue to sue, or be part of any other lawsuit about the Settled Claims in this Action against
      Deutsche Bank, FTN, or any of the Settling Defendants. Upon the Effective Date, Plaintiffs and all
      Settlement Class Members, on behalf of themselves and each of the Released Plaintiff Parties, shall
      be deemed to have, and by operation of the Judgments shall have, fully, finally, and forever waived,
      released, relinquished, and discharged all Settled Claims against the Settling Defendants, regardless
      of whether such Settlement Class Member executes and delivers a Claim Form.

      The capitalized terms used in this paragraph are defined in the Stipulations, Preliminary Approval
      Order, or this Notice. For easy reference, certain of these terms are copied below:

               •   “Settling Defendants” means Deutsche Bank Securities Inc. and all of its
                   respective past and present, direct and indirect corporate parents (including
                   holding companies and including without limitation Deutsche Bank AG),
                   subsidiaries, related entities, affiliates, associates (all as defined in SEC Rule
                   12b-2 promulgated pursuant to the Securities Exchange Act of 1934), divisions,
                   joint ventures, predecessors, successors, and all of their respective past or
                   present officers, directors, partners, managing directors, employees, agents,
                   contractors, attorneys, legal or other representatives, trustees, trusts, heirs,
                   beneficiaries, estates, executors, administrators, insurers, shareholders,
                   advisors, and assigns, and First Tennessee Bank, N.A. and FTN Financial
                   Securities Corp., together with their respective past and present, direct and
                   indirect corporate parents (including holding companies and including without
                   limitation First Horizon National Corp.), subsidiaries, related entities, affiliates,
                   associates (all as defined in SEC Rule 12b-2 promulgated pursuant to the
                   Securities Exchange Act of 1934), divisions, joint ventures, predecessors,
                   successors, and all of their respective past or present officers, directors,

                                                        10
            Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 12 of 17



                   partners, managing directors, employees, agents, contractors, attorneys, legal or
                   other representatives, trustees, trusts, heirs, beneficiaries, estates, executors,
                   administrators, insurers, shareholders, advisors, and assigns.

               •   “Settling Plaintiff Parties” means individually and collectively each Plaintiff
                   and Settlement Class Member, on behalf of himself, herself, or itself, and each
                   of his, her, or its respective past or present officers, directors, stockholders,
                   agents, employees, legal representatives, partners, associates, trustees, parents,
                   subsidiaries, divisions, affiliates, heirs, executors, insurers, administrators,
                   purchasers, predecessors, successors, and assigns, and attorneys, including Co-
                   Lead Counsel, in their capacities as such.

               •    “Settled Claims” means any and all manner of claims, including Unknown
                   Claims, causes of action, cross-claims, counter-claims, charges, liabilities,
                   demands, judgments, suits, obligations, debts, setoffs, rights of recovery, or
                   liabilities for any obligations of any kind whatsoever (however denominated),
                   whether class or individual, in law or equity or arising under constitution,
                   statute, regulation, ordinance, contract, or otherwise in nature, for fees, costs,
                   penalties, fines, debts, expenses, attorneys’ fees, and damages, whenever
                   incurred, and liabilities of any nature whatsoever (including joint and several),
                   known or unknown, suspected or unsuspected, asserted or unasserted, choate or
                   inchoate, which the Settling Plaintiff Parties ever had, now have, or hereafter
                   can, shall, or may have, representatively, derivatively, or in any capacity
                   against the Settling Defendants that arise from or relate to a factual predicate or
                   predicates of the Action including any amended complaint or pleading therein.
                   Settled Claims shall not include: (i) claims based on transactions that are
                   outside the extraterritorial reach of the Sherman Act pursuant to Section 6a of
                   the Sherman Act, 15 U.S.C. §6a; (ii) any claims relating to the enforcement of
                   the Settlement; or (iii) any claims of any person or entity that submits a request
                   for exclusion in connection with the Notice whose request is accepted by the
                   Court.

      By remaining a Settlement Class Member, you do not give up any of your claims against Non-
      Settling Defendants.

17.   What if I Do Nothing?

      You are automatically a member of a Settlement Class if you fit the Settlement Class description.
      However, if you do not timely file a Claim, you will not receive any payment from the Settlements.
      You will be bound by past and any future Court rulings, including rulings on the Settlement and
      Releases. Unless you exclude yourself, you will not be able to start a lawsuit, continue with a
      lawsuit, or be a part of any other lawsuit against Settling Defendants or any of the other Settling
      Defendants on the basis of the Settled Claims. Please see question 16 for a description of the Settled
      Claims.




                                                        11
             Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 13 of 17



                        EXCLUDING YOURSELF FROM THE SETTLEMENTS

18.   What if I Do Not Want to Be in the Settlement Class?

      If you are a Settlement Class Member, do not want to remain in the Settlement Class, and do not
      want a payment from the Settlements, then you must take steps to exclude yourself from the
      Settlements. This is also sometimes referred to as “opting out” of a class.

      If you act to exclude yourself from the Settlement Class of which you would otherwise be a member,
      you will be free to sue Deutsche Bank, FTN, or any of the other Settling Defendants on your own for
      the claims being resolved by the Settlements. However, you will not receive any money from the
      Settlements, and Co-Lead Counsel will no longer represent you with respect to any claims against
      Deutsche Bank or FTN. Co-Lead Counsel will, however, continue to represent you in the continuing
      litigation against Non-Settling Defendants.

      If you want to receive money from the Settlements, do not exclude yourself. You must file a Claim
      Form in order to receive any payment from the Settlements.

19.   How Do I Exclude Myself?

      You can exclude yourself by sending a written “Request for Exclusion.” You cannot exclude
      yourself by telephone or email. Your written Request for Exclusion must be mailed or delivered
      such that it is received by [DATE], to GSE Bond Antitrust Settlement Exclusions c/o A.B. Data,
      Ltd., P.O. Box 173001, Milwaukee, WI 53217; and (a) state the name, address, and telephone
      number of the person or entity seeking exclusion, and in the case of entities, the name and telephone
      number of the appropriate contact person; (b) state that such person or entity requests to be excluded
      from the Settlement Class in the Action (In re GSE Bonds Antitrust Litigation, Lead Case No. 1:19-
      cv-01704-JSR (S.D.N.Y.)); (c) provide documents sufficient to prove membership in the Settlement
      Class; and (d) be signed by such person or entity requesting the exclusion or an authorized
      representative, as well as proof of authorization to submit the Request for Exclusion if submitted by
      an authorized representative.

      A Request for Exclusion that does not include all of the foregoing information, that does not contain
      the proper signature, that is sent to an address other than the one designated above, or that is not sent
      within the time specified shall be invalid and the person(s) filing such an invalid request shall be a
      Settlement Class Member and shall be bound by the Settlements, if approved.

      All persons who submit valid and timely Requests for Exclusion in the manner set forth above shall
      have no rights under the Settlements, shall not share in the distribution of the Net Settlement Fund,
      and shall not be bound by the Settlements. Such persons will not be precluded from participating in
      future settlements, if any, or participating in any certified litigation classes in the Action in the
      future.

20.   If I Do Not Exclude Myself, Can I Sue Deutsche Bank, FTN, and the Other Settling
      Defendants for the Same Thing Later?

      No. Unless you exclude yourself, you give up any right to sue Deutsche Bank, FTN, and the other
      Settling Defendants for the claims that the Settlements resolve. If you decide to exclude yourself,

                                                         12
            Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 14 of 17



      your decision will apply only to Deutsche Bank, FTN, and the other Settling Defendants. It will not
      apply to any other class that might be certified by the Court with respect to Non-Settling Defendants,
      or any other class that may be approved by the Court.

21.   If I Exclude Myself, Can I Get Money from the Settlements?

      No. You will not get any money from the Settlements if you exclude yourself.

22.   If I Exclude Myself from the Settlements, Can I Still Object?

      No. If you exclude yourself, you are no longer a Settlement Class Member and may not object to
      any aspect of the Settlements.

                                 OBJECTING TO THE SETTLEMENTS

23.   How Do I Tell the Court What I Think About the Settlements?

      If you are a Settlement Class Member and you do not exclude yourself, you can tell the Court what
      you think about the Settlements. You can object to all or any part of the Settlements, Plan of
      Distribution, and/or application for attorneys’ fees, reimbursement of Litigation Expenses, and any
      service awards for Plaintiffs. You can give reasons why you think the Court should approve them or
      not. The Court will consider your views.

      If you want to make an objection, you may enter an appearance in the Action, at your own expense,
      individually or through counsel of your own choice, by filing with the Clerk of Court a notice of
      appearance and your objection, and serving copies of your objection on Co-Lead Counsel, Deutsche
      Bank’s Counsel, and FTN’s Counsel by [DATE] to the following email and physical addresses:

             Co-Lead Counsel               Deutsche Bank’s Counsel                 FTN’s Counsel

       Scott+Scott Attorneys at Law       Simpson Thacher & Bartlett         Covington & Burling LLP
                   LLP                                LLP                      Attn: Robert D. Wick
        Attn: Christopher M. Burke            Attn: Abram Ellis                    Henry B. Liu
       600 W. Broadway, Suite 3300              John Terzaken                    Carol Szurkowski
           San Diego, CA 92101                900 G. Street, NW                     Jeffrey Cao
      Email: cburke@scott-scott.com         Washington, DC 20001                  One CityCenter
                                           Email: aellis@stblaw.com            850 Tenth Street NW
         Lowey Dannenberg, P.C.           john.terzaken@stblaw.com            Washington, DC 20001
          Attn: Vincent Briganti                                              Email: rwick@cov.com
      44 South Broadway, Suite 1100                                               hliu@cov.com
         White Plains, NY 10601                                               cszurkowski@cov.com
       Email: vbriganti@lowey.com                                                 jcao@cov.com



      Any Settlement Class Member who does not enter an appearance will be represented by Co-Lead
      Counsel.


                                                       13
            Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 15 of 17



      If you choose to object, you must file a written objection. You cannot make an objection by
      telephone or email. Your written objection must include: (i) the name, address, and telephone
      number of the person or entity objecting and must be signed by the Settlement Class Member (an
      attorneys’ signature is not sufficient); (ii) the name of the Action (In re GSE Bonds Antitrust
      Litigation, Lead Case No. 1:19-cv-01704-JSR (S.D.N.Y.)); (iii) a statement of the Settlement Class
      Member’s objection or objections, and the specific reasons for each objection, including any legal
      and evidentiary support the Settlement Class Member wishes to bring to the Court’s attention; (iv)
      whether the objection applies only to the Settlement Class Member, a specific subset of the
      Settlement Class, or the entire Settlement Class; and (v) documents sufficient to prove the Settlement
      Class Member’s membership in the Settlement Class. If you enter an appearance and desire to
      present evidence at the Settlement Hearing in support of your objection, you must also include in
      your written objection or notice of appearance the identity of any witnesses you may call to testify
      and any exhibits you intend to introduce into evidence at the hearing.

      If you do not timely and validly submit your objection, your views will not be considered by the
      Court or any court on appeal.

24.   What is the Difference Between Objecting and Excluding Myself?

      Objecting is telling the Court that you do not like something about the Settlements. You can object
      to the Settlements only if you remain a Settlement Class Member and do not exclude yourself from
      the Settlements. Excluding yourself from the Settlements is telling the Court that you do not want to
      be a part of the Settlement Class. If you exclude yourself, you have no right to object to the
      Settlements because they no longer affect you.

                                 THE LAWYERS REPRESENTING YOU

25.   Do I Have a Lawyer in This Case?

      The Court has appointed the lawyers listed below to represent you and the Settlement Class in this
      Action:

                   Christopher M. Burke                                   Vincent Briganti
             Scott+Scott Attorneys at Law LLP                         Lowey Dannenberg, P.C.
              600 West Broadway, Suite 3300                        44 South Broadway, Suite 1100
                   San Diego, CA 92101                                White Plains, NY 10601
                 Telephone: 619-233-4565                             Telephone: (914) 733-7221
                  cburke@scott-scott.com                               vbriganti@lowey.com

      These lawyers are called Co-Lead Counsel. Co-Lead Counsel may apply to the Court for payment
      of attorneys’ fees and Litigation Expenses from the Settlement Fund. You will not otherwise be
      charged for Co-Lead Counsel’s services. If you want to be represented by your own lawyer, you
      may hire one at your own expense.

26.   How Will the Lawyers Be Paid?

      To date, Co-Lead Counsel have not been paid any attorneys’ fees or reimbursed for any out-of-
      pocket costs. Any attorneys’ fees and Litigation Expenses will be awarded only as approved by the

                                                       14
             Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 16 of 17



      Court in amounts determined to be fair and reasonable. The Settlements provide that Co-Lead
      Counsel may apply to the Court for an award of attorneys’ fees and Litigation Expenses out of the
      Settlement Fund. Prior to the Settlement Hearing, Co-Lead Counsel will move for an award of
      attorneys’ fees not exceeding 26% of the Settlement Fund plus payment of Litigation Expenses, and
      for interest on such attorneys’ fees and Litigation Expenses at the same rate as the earnings in the
      Settlement Fund, accruing from the inception of the Settlement Fund until the attorneys’ fees and
      Litigation Expenses are paid.

      This is only a summary of the request for attorneys’ fees and Litigation Expenses. Any motions in
      support of the requests will be available for viewing on the Settlement Website after they are filed on
      [DATE]. After that date, if you wish to review the motion papers, you may do so by viewing them
      at www.GSEBondAntitrustSettlement.com.

      The Court will consider the motion for attorneys’ fees and Litigation Expenses at or after the
      Settlement Hearing.

                                THE COURT’S SETTLEMENT HEARING

27.   When and Where Will the Court Decide Whether to Approve the Settlements?

      The Court will hold the Settlement Hearing on [DATE], at [TIME], at the United States District
      Court for the Southern District of New York, Daniel Patrick Moynihan United States Courthouse,
      500 Pearl St., Courtroom 14B, New York, NY 10007. The Settlement Hearing may be moved to a
      different date or time without notice to you. Although you do not need to attend, if you plan to do
      so, you should check www.GSEBondAntitrustSettlement.com before making travel plans.

      At the Settlement Hearing, the Court will consider whether the Settlements are fair, reasonable, and
      adequate. The Court will also consider whether to approve the Plan of Distribution and requests for
      attorneys’ fees, Litigation Expenses, and any service awards for Plaintiffs. If there are any
      objections, the Court will consider them at this time. We do not know how long the Settlement
      Hearing will take or when the Court will make its decision. The Court’s decision may be appealed.

28.   Do I Have to Come to the Settlement Hearing?

      No. Co-Lead Counsel will answer any questions the Court may have. You are, however, welcome
      to come at your own expense. If you send an objection, you do not have to come to Court to talk
      about it. As long as you file and serve your written objection on time, the Court will consider it.
      You may also hire your own lawyer to attend, but you are not required to do so.

29.   May I Speak At the Settlement Hearing?

      You may ask the Court for permission to speak at the Settlement Hearing. If you want to appear at
      the Settlement Hearing, you may enter an appearance in the Action at your own expense, individually
      or through counsel your own choice, by filing with the Clerk of Court a notice of appearance and
      your objection, and serving copies of your objection on Co-Lead Counsel, Deutsche Bank’s Counsel,
      and FTN’s Counsel at the addresses set forth in in question 23, such that they are received no later
      than [DATE], or as the Court may otherwise direct. Any Settlement Class Member who does not


                                                        15
            Case 1:19-cv-01704-JSR Document 281-1 Filed 10/09/19 Page 17 of 17



      enter an appearance will be represented by Co-Lead Counsel. You cannot request to speak at the
      Settlement Hearing by telephone or email.

                                  GETTING MORE INFORMATION

30.   How Do I Get More Information?

      This Notice summarizes the Stipulations and Plan of Distribution. More details are in the
      Stipulations and Plan of Distribution, which are available for your review at
      www.GSEBondAntitrustSettlement.com. The Settlement Website also has answers to common
      questions about the Settlements, Claim Form, and other information to help you determine whether
      you are a Settlement Class Member and whether you are eligible for a payment. You may also call
      toll-free 1-XXX-XXX-XXXX (if calling from outside the United States or Canada, call 1-XXX-
      XXX-XXXX) or write to the Claims Administrator at:

                                      GSE Bond Antitrust Settlement
                                           c/o A.B. Data, Ltd.
                                            P.O. Box 173084
                                          Milwaukee, WI 53217
                              Email: info@GSEBondAntitrustSettlement.com

              ****Please do not contact the Court or the Clerk’s Office regarding this Notice or for
                                      additional information.****


      DATED: __________________, 2019                                   BY ORDER OF THE COURT




                                                    16
